Citation Nr: 0511455	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.  

2.  Entitlement to an increased rating for service-connected 
tinnitus, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1967 to August 
1968.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2003, a 
statement of the case was issued in September 2003, and a 
substantive appeal was received in October 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002).  The veteran and his wife 
testified at a Board videoconference hearing in March 2005.  

The hearing loss issue is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

At the time of his March 2005 hearing, the veteran indicated 
that he wished to withdraw his appeal on the issue of 
entitlement to an increased rating for tinnitus. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, as it relates to the issue of an increased rating 
for tinnitus, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  At the March 2005 Board hearing, the 
veteran withdrew his appeal as to the issue of entitlement to 
an increased rating for tinnitus.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the tinnitus issue 
and it is dismissed without prejudice as it relates to this 
issue.


ORDER

The appeal on the issue of entitlement to an increased rating 
for tinnitus is dismissed.


REMAND

At the March 2005 Board hearing, the veteran also testified 
that his bilateral hearing had gotten worse since his last 
examination in April 2004.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  The case must therefore be returned 
to the RO for such an examination.

Additionally, it does not appear that the veteran has been 
furnished the necessary notices required under the Veterans 
Claims Assistance Act of 2000, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The United States Court of Appeals for 
Veterans Claims has made it clear that failure to adequately 
show compliance with VCAA notice requirements is remandable 
error.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the veteran 
proper VCAA notice with regard to his 
hearing loss increased rating claim in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, to include the need to submit 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  

2.  The veteran should be scheduled for a 
VA audiological examination to ascertain 
the severity of his service-connected 
bilateral hearing loss.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Audiometric 
testing should be accomplished and 
reported to allow for application of VA 
rating criteria.    

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a compensable rating for 
bilateral hearing loss is warranted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


